internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-100170-00 date date legend company operating partnership subsidiary partnership subsidiary_corporation real_estate corporation state a state b date date date date a b c d e f g h i j k dear this letter is in response to a letter dated date and subsequent correspondence submitted on behalf of company requesting various rulings relating to company’s status as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code the letter is based on the facts as submitted and summarized herein a background plr-100170-00 company is a state a corporation that has elected to be treated as a reit company conducts substantially_all of its operations through operating partnership a state b limited_partnership and through certain other entities that are owned or controlled by operating partnership or company company owns or controls a portfolio of more than a manufactured_home communities the communities located throughout the united_states b general facts company represents that all of the services described below that it provides or intends to provide are customarily provided to tenants of manufactured_home communities or residential real_estate in the relevant geographic areas in which the communities are located a trash collection at most communities independent contractors remove trash from trash rooms dumpsters or compactors at certain communities tenants place trash on the curb outside their manufactured_home to be picked up and placed into trailers that are towed by trucks the trailers are then emptied into compactors maintained by an independent_contractor for disposal and later removal by the independent contractors where curb side pick-up is provided operating partnership uses its employees to collect the trash at curb-side and to deliver it to compactors maintained by the independent contractors operating partnership may separately charge for this service b nine-hole walk-on golf courses pitch and putt putting greens tenants do not pay any fees to utilize these facilities generally the courses are available to all tenants and their guests on an unreserved basis at one of the courses tenants administer tee times without any involvement from operating partnership the facilities have no clubhouses no pro shops and no employees operating partnership provides no services in connection with the facilities other than ordinary maintenance c boat docks ramps the boat docks ramps are located in an internal waterway accessible only to tenants of the communities tenants do not pay any fees to utilize these facilities which are available to all tenants and their guests on an unreserved basis operating partnership provides no services in connection with the facilities other than ordinary maintenance d miscellaneous facilities plr-100170-00 at certain of the communities tenants have access to exercise rooms whirlpool spas libraries and car wash areas tenants do not pay any fees to utilize these facilities which are available to all tenants and their guests on an unreserved basis operating partnership provides no services in connection with the facilities other than ordinary maintenance e utilities in some instances operating partnership provides utility_services by purchasing the utility at wholesale rates and then selling the utility at retail prices to the tenants in some cases operating partnership charges an administrative fee to the tenants for all of the costs of providing the utility service for this purpose utility_services include water sewer electric and gas in other instances operating partnership owns and operates its own water and sewage treatment facility operating partnership separately charges tenants for the costs of providing the utility service in addition operating partnership owns a one percent general_partner interest in subsidiary partnership which owns all of the common_stock of subsidiary_corporation subsidiary_corporation is currently engaged in the business of owning and operating a water and sewage treatment facility that provides water and sewage treatment services at certain communities operating partnership intends to take over and operate these water and sewage treatment facilities tenants will be separately charged for their water and sewage usage operating partnership represents that ownership and operation of a water and sewage treatment facility is usual and customary for manufactured_home communities in the relevant geographic markets f vending machines at one community operating partnership leases space to an independent third party who provides automated teller machines atms operating partnership proposes to lease space at other communities to independent third parties who provide other vending machines including atms the vending machines and atm equipment will be owned by the independent third parties under the agreement between operating partnership and the independent third parties operating partnership will rent space to the third party and receive either a fixed fee a fee per banking transaction or per banking transaction in excess of a threshold number or a percentage of the gross_receipts generated by the third parties from the vending services rendered to the tenants through the vending machines and atms the third parties will have reasonable access to the communities for the purpose of installing operating and maintaining the vending and atm equipment operating partnership will provide the third parties with adequate space and electricity for the housing of the third parties’ vending and atm equipment the third parties will be responsible for maintaining such space plr-100170-00 g telecommunications communities will be improved with a network of voice video and data communications systems that will be owned by operating partnership and or by one or more third-parties provider provider or operating partnership may provide telecommunication-related equipment to the tenants in connection with the provision of telecommunication services telecommunications services means the transmission and provision of the following information and information services telephone and other communications e-mail video communications electronic research internet access communications networking safety and security systems and environmental control systems company or operating partnership will derive income in connection with the provision of telecommunication services as follows first pursuant to an agreement a provider may pay company or operating partnership a fee that may be expressed as a fixed dollar amount as a percentage of provider’s gross_receipts or as some combination of the two second in addition to or in lieu of such fees received from a provider a tenant may pay company or operating partnership a fee that may be expressed as a fixed dollar amount as a percentage of tenants’ payments made to a provider or as some combination of the two third in the case where company or operating partnership owns an equity_interest in an entity that is treated as a partnership for federal_income_tax purposes company or operating partnership may derive income in connection with the provision of telecommunication services by reason of company’s or operating partnership’s proportionate share of charges received by such entity from tenants and providers in connection with the provision of telecommunication services to tenants the telecommunications services described above may be included in a package of services provided to tenants for a fee or tenants may be charged a fee for each individual telecommunications service received in addition tenants may be charged a fee based upon the actual amount of usage of a particular telecommunications service law and analysis sec_856 requires at least of a reit’s gross_income to be derived from passive sources including dividends interest rents_from_real_property and certain other items sec_856 requires at least of a reit’s gross_income to be derived from real_property interests including rents_from_real_property and interest on obligations secured_by mortgages on real_property or on interests_in_real_property sec_856 provides that rents_from_real_property ' include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent plr-100170-00 attributable to both the real and personal_property leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with such lease sec_1_856-4 of the income_tax regulations provides that services provided to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings which are of a similar class are customarily provided with the service such services include the furnishing of water heat light air conditioning and telephone answering services where it is customary in a particular geographic marketing area to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of such utilities to tenants in such buildings will be considered a customary service sec_856 excludes from the definition of rents_from_real_property ’ any impermissible_tenant_service_income as defined in sec_856 sec_856 provides in relevant part that the term impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by the real_estate_investment_trust for managing or operating such property sec_856 provides that de_minimis amounts of impermissible_tenant_service_income ie amounts less than one percent of all amounts received or accrued by the reit with respect to a particular property during the taxable_year will not cause otherwise qualifying amounts to not be treated as rents_from_real_property sec_856 excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the trust itself does not derive or receive any income similarly subparagraph c excludes amounts that would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for the tenant’s convenience and are other than those usually or customarily rendered in connection with the rental plr-100170-00 of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in an office building are generally treated as rent from real_property the report of the conference committee on the tax_reform_act_of_1986 h_r rep no 99th cong 2d sess vol c b in discussing sec_856 provides that the conferees wish to make certain clarifications regarding those services that a reit may provide under the conference agreement without using an independent_contractor which services would not cause the rents derived from the property in connection with which the services were rendered to fail to qualify as rents_from_real_property within the meaning of sec_856 the conferees intend for example that a reit may provide customary services in connection with the operation of parking facilities for the convenience of tenants of an office or apartment building or shopping center provided that the parking facilities are made available on an unreserved basis without charge to the tenants and their guests or customers on the other hand the conferees intend that income derived from the rental of parking spaces on a reserved basis to tenants or income derived from the rental of parking spaces to the general_public would not be considered to be rents_from_real_property unless all services are performed by an independent_contractor nevertheless the conferees intend that the income from the rental of parking facilities properly would be considered to be rents_from_real_property and not merely income from services in such circumstances if services are performed by an independent_contractor company represents that the activities described above are customary services in similar manufactured_home communities in the relevant geographic markets in which the communities are located within the meaning of sec_856 these services will be those ordinarily rendered in connection with the rental of a site in a manufactured_home community for occupancy only and will not be considered rendered primarily for the convenience of the tenants of the communities under sec_1 c for purposes of sec_856 as a result the services fall within the exception provided in sec_856 and will not prevent amounts received from the communities from qualifying as rents_from_real_property under sec_856 conclusions based on the facts as represented by company we conclude that the activities described above will not cause company’s_share of income from the communities to plr-100170-00 be excluded from rents_from_real_property as defined in sec_856 and income earned by company directly or through operating partnership from such activities will constitute rents_from_real_property under sec_856 c separate lines of busine sec_1 facts a golf courses several of the communities have golf courses that are currently operated by an unrelated third party operating partnership intends to take over their operation and to make all such golf courses accessible to tenants and non-tenants each course will have its own staff and equipment but will also share employees and equipment with the community employees will be shared if hiring separate employees will result in the impractical duplication of services already performed at the communities each course will keep its own set of books_and_records for_the_use_of these golf courses the operating partnership will impose charges such as membership dues and greens fees the golf courses will be equally accessible to both the general_public and the tenants and tenants will not be given any preference on tee times however members of one golf course whether they are tenants or non- tenants generally will be entitled to discounts favorable tee times and participation in golf leagues the golf courses will be operated and accounted for separately from the rental operation of the communities are separately viable as independent businesses and constitute separate and independent profit centers income from the courses will be kept separate from the rents of the communities and will be treated by the company as other income that does not qualify as rents_from_real_property under sec_856 b boat marina operating partnership owns and operates a marina at one of the communities the marina is equally accessible to both tenants and non-tenants though tenants are generally entitled to discounts or reduced fees approximately e of all boat slips are currently leased to non-tenants because hiring separate employees would result in impractical duplication of services already performed at the community the marina shares employees and equipment with the community the marina conducts its marketing and advertising independently from the community the marina is operated and accounted for separately from the rental operation of the community is separately viable as an independent business and constitutes a separate and independent profit center income from the marina is kept separate from the rents of the community and is treated by company as other income that does not qualify as rents_from_real_property under sec_856 plr-100170-00 analysis the golf courses and marina should not be treated as services rendered to the tenants of the communities since these facilities are not made available in connection with the rental of the sites in the communities tenants will be given no preference in using the golf courses or marina and separate fees for these facilities will be charged the golf courses and marina will be completely accessible to the general_public the golf courses and marina are separate cost and profit centers operated independently with largely its own employees and equipment amounts received or accrued by company in connection with the golf courses and marina will not be treated as rents_from_real_property under sec_856 and sec_856 however because company’s activities with respect to these businesses are not rendered to or for the tenants of the communities in connection with the rental of real_property by those tenants the activities will not cause rental income of company derived from tenants of the communities to be treated as other than rents_from_real_property under sec_856 conclusions based on the facts as represented by company we conclude that the management and operation of the golf courses and boat marina by company through operating partnership will not cause company’s_share of income from the communities to be excluded from rents_from_real_property as defined in sec_856 d loans to purchasers of manufactured_home sec_1 facts real_estate corporation is currently engaged in the business of making mortgage loans to purchasers of manufactured homes secured_by the manufactured_home operating partnership proposes to take over this operation and make mortgage loans to the purchasers of manufactured homes secured_by the manufactured_home operating partnership will hold the mortgages and will have the power to collect payments on the mortgages and to foreclose on defaulted mortgages operating partnership may also collect various amounts in connection with a borrowing that will include prepayment penalties loan assumption fees and late payment charges the company represents that these amounts are collected for the use or forbearance of money and not for services rendered law and analysis sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities plr-100170-00 sec_856 defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits revrul_71_220 1971_1_cb_210 concerns a real_estate_investment_trust that developed a mobile home community on land it had purchased the mobile homes were affixed to the ground and connected to utilities a carport or screened porch was attached to each unit the reit leased the homesites to the owners of the mobile homes and financed the mobile home purchases the debt of a mobile home purchaser was evidenced by a note revrul_71_220 holds that the mobile homes were real_property within the meaning of sec_856 revrul_71_220 further holds that to the extent the notes were secured_by real_property they would be considered obligations secured_by mortgages on real_property or interests_in_real_property revrul_65_67 1968_1_cb_269 holds that interest_income derived from mortgages originated and held for investment by a reit constitutes interest on obligations secured_by mortgages within the meaning of sec_856 interest received by operating partnership on mortgage loans that are secured_by manufactured homes will be qualifying_income for purposes of sec_856 and c mortgages owned by operating partnership are held as investments and not for sale to customers in the ordinary course of a trade_or_business conclusions based on the facts as represented by company we conclude that operating partnership’s loans to purchasers of manufactured homes will be real_estate_assets under sec_856 and company’s allocable share of amounts received by operating partnership as interest with respect to the loans will qualify as interest on obligations secured_by mortgages on real_property under sec_856 e timeshare sec_1 facts operating partnership proposes to purchase interests in timeshare residential dwelling units or provide secured mortgage financing on interests in timeshare residential dwelling units the interests will be acquired or financed in a variety of properties ranging from manufactured_home communities to high quality condominium resorts the interests will consist of either deeded ownership interests in a fraction of a timeshare unit or non-deeded interests that allow for_the_use_of the timeshare unit for a specific amount of time each year for a stated number of years generally operating partnership will acquire interests for multiple week periods the timeshare units will provide tenants with an economical vacation alternative operating partnership will offer the fully-furnished timeshare units for rent by its existing plr-100170-00 tenants and prospective tenants for periods ranging from one week up to the total amount of time that operating partnership owns a particular timeshare unit to the extent that existing and prospective tenants of the communities do not rent the timeshare units operating partnership will provide an opportunity for others to rent the timeshare units at reasonable rates all out-of-pocket expenses for travel to the timeshare units will be paid for by the tenants operating partnership will direct the marketing and promotion activities with respect to the timeshare units it owns the units will be promoted on the basis of convenience service and reliability operating partnership also intends to perform certain lease administration and accounting functions including billing bookkeeping lease tracking functions certain legal work and the collection and deposit of rents and other receipts in connection with this rental_activity the rental amount will be similar to that charged for similar accommodations and amenities for the same period of rental in the relevant geographic market where the timeshare unit is located timeshare units will be available with different levels of amenity packages but generally will include cable television local_telephone_service and all utilities provided without extra charge the management company for the timeshare development an independent_contractor within the meaning of sec_856 will be responsible for providing or contracting with other independent third parties for management services administration housekeeping and repair landscaping and pool maintenance accounting and legal services insurance taxes and utilities as a matter of convenience operating partnership will pay the annual maintenance fees charged by the management company and will collect pursuant to a separately_stated charge as part of the tenant’s period of use operating partnership will not be involved in the performance of the services described above and will not bear any portion of the costs associated with these services provided to the tenants of the timeshare units operating partnership will derive no income from the provision of such services by the management company or the management company’s contractors it is customary in the rental of such accommodations that the timeshare be fully furnished in certain cases operating partnership may own an undivided_interest in the furniture kitchen items linens and other personalty collectively timeshare personalty in the timeshare units in other cases operating partnership will lease the timeshare personalty from the management company in exchange for a portion of the maintenance fees paid to the management company in either case the management company will be responsible for replacement and upkeep of the timeshare personalty in addition certain timeshare units offer amenities that may include the following swimming pool spa tub on-site beach clubhouse exercise facilities boating facilities restaurant bar golf courses downhill or cross-country skiing health spa and casino gaming certain timeshare units may also include complimentary access to golf courses ski-lift tickets or other similar promotional items such promotional items are customary in the timeshare industry and are furnished by the management company without additional_charge operating partnership will not pay any separately_stated plr-100170-00 charge for such promotional items and will provide the same to the tenants of the timeshare units without separate charge to the extent they relate to the tenant’s period of use law and analysis sec_1_856-3 provides that the term interests_in_real_property includes timeshare interests that represent an undivided fractional fee interest or undivided leasehold interest_in_real_property and that entitle the holders of the interests to the use and enjoyment of the property for a specified period of time each year sec_856 provides a formula to allocate a portion of the total rent to the rent attributable to personal_property owned by a reit and leased to tenants for purposes of sec_856 operating partnership will solicit existing tenants and prospective tenants as part of an overall marketing strategy to among other things attract new tenants to its communities and assist in leasing timeshare units and will negotiate leases with respect to the timeshare units the existing tenants are under no obligation to lease the timeshare units the services provided at the timeshare units through the use of qualifying independent contractors from whom operating partnership will not derive any income are customary in the geographic markets in which they are provided operating partnership will collect maintenance fees for these services pursuant to a separately_stated charge and remit all amounts collected to the management company operating partnership will not bear any of the costs of these services and will derive no income from the provision of these services accordingly the performance by operating partnership of the services and activities described above with respect to the timeshare units will not cause the income generated by the timeshare units to be treated by company as other than rents_from_real_property in the cases in which operating partnership does not own an undivided_interest in the timeshare personalty it merely collects the separately_stated maintenance fee from its tenant and remits the fee to the management company in effect acting as agent for the management company in addition the maintenance fee relates both to the provision of personal_property and the provision of services by the management company accordingly the maintenance fee should not be included in the gross_income of the company for purposes of sec_856 c and d c the complimentary items that sometimes accompany the rental of the timeshare units are courtesies provided by the management company for which no separate fee is charged these courtesies are infrequent limited and insubstantial and operating partnership does not derive any income from them accordingly they will not cause income derived from the rental of timeshare units to be treated as other than rents_from_real_property for purposes of sec_856 and c plr-100170-00 the interest received by operating partnership on mortgage loans that it originates that are secured_by interests in timeshare residential dwelling units will be qualifying_income for purposes of sec_856 and c mortgages owned by operating partnership are held as investments and not for sale to customers in the ordinary course of a trade_or_business conclusions based on the facts as represented by company we conclude that company’s allocable share of amounts received by operating partnership from the rental of timeshares other than separately_stated amounts received from tenants and remitted to the management company on account of maintenance fees will qualify as rents_from_real_property under sec_856 separately_stated amounts received by operating partnership and remitted to the management company on account of maintenance fees will be disregarded in determining company’s gross_income for purposes of sec_856 c and d c operating partnership’s loans to purchasers of interests in timeshare residential dwelling units will be real_estate_assets under sec_856 and company’s allocable share of amounts received by operating partnership as interest with respect to the loans will qualify as interest on obligations secured_by mortgages on real_property or on interests_in_real_property under sec_856 f recreational vehicle long-term parking storage facts at some of the communities operating partnership provides long-term parking and storage of recreational vehicles for a charge in connection with these facilities operating partnership provides general maintenance and administrative services operating partnership does not provide attendants or other services tenants who park or store their recreational vehicles are responsible for the delivery placement and retrieval of the recreational vehicle and also assume risk of loss for property damage analysis and conclusions the long-term parking and storage of recreational vehicles at the communities constitutes the rental of real_property company represents that the services provided in connection with the rental of the long-term parking and storage of recreational vehicles are usually and customarily rendered with the rental of a site in a manufactured_home community for occupancy only further such services are not considered rendered primarily for the convenience of the tenants under sec_1 c for purposes of sec_856 accordingly company’s allocable share of amounts received by operating partnership from the rental and storage of recreational vehicles will qualify as rents_from_real_property under sec_856 g employee_stock_purchase_plan plr-100170-00 facts company has adopted an employee_stock_purchase_plan esp plan that is not an employee_stock_purchase_plan under sec_423 company represents that shares purchased under the esp plan will be property transferred in_connection_with_the_performance_of_services under sec_83 the purpose of the esp plan is to encourage share ownership by employees and directors of company so that they may acquire or increase their proprietary interest in the growth and success of company and to encourage eligible employees and directors to remain in the employ of company under the esp plan employees satisfying certain length of employment requirements are eligible to participate in the esp plan and eligibility terminates on retirement death or termination of employment rights to participate are non- transferable and are exercisable only during a participant’s lifetime eligible employees participate by completing payroll deduction authorization forms with regard to monthly offerings authorizing a deduction from pay of not less than b dollars subject_to an annual cap of dollar_figurec or by contributing an amount of cash employee contributions do not accrue interest prior to investment in company stock and are held as part of the general assets of company each employee’s rights to the contributions credited to the employee’s account shall be that of a general and unsecured creditor of company employees may withdraw from participation pursuant to specific notification procedures the purchase_price paid_by employees for each common share purchased may be as low as d of the lesser_of i the fair_market_value of a share on the first business_day of the monthly offering period and ii the fair_market_value of a share on the last business_day of the offering period the amount of any discount is reported as wage income on the employee’s form_w-2 for the taxable_year of the purchase or on form 1099-misc of the directors law and analysis sec_857 provides in part that the provisions of part ii of subchapter_m of chapter except sec_856 and sec_857 shall not apply to a reit for a tax_year unless the deduction for dividends_paid during the year as defined in sec_561 but determined without regard to capital_gains dividends equals or exceeds percent of its reit taxable_income sec_857 provides that in determining reit taxable_income the taxable_income of the reit will be adjusted by among other things the deduction for dividends_paid as defined in sec_561 computed without regard to that portion of plr-100170-00 such deduction that is attributable to the net_income_from_foreclosure_property sec_561 provides in relevant part that the deduction for dividends_paid shall be the sum of the dividends_paid during the tax_year and the consent dividends for the tax_year determined under sec_565 sec_562 provides that the term dividend shall except as otherwise provided in that section include only dividends described in sec_316 relating to the definition of dividends for purposes of corporate_distributions sec_562 provides that the amount of any distribution shall not be considered as a dividend for purposes of computing the dividends_paid deduction unless such distribution is pro_rata with no preference to any share of stock as compared with other shares of the same class and with no preference to one class of stock as compared to another class except to the extent that the former is entitled without reference to waivers of their rights by shareholders to such preference sec_1_562-2 provides in part that a corporation will not be entitled to a deduction for dividends_paid with respect to any distribution upon a class of stock if there is distributed to any shareholder of such class in proportion to the number of shares held by him more or less than his pro_rata part of the distribution as compared with the distribution made to any other shareholder of the same class nor will a corporation be entitled to a deduction for dividends_paid in the case of any distribution upon a class of stock if there is distributed upon such class of stock more or less than the amount to which it is entitled compared with any other class of stock a preference exists if any rights to preference inherent in any class of stock are violated the disallowance where any preference in fact exists extends to the entire amount of the distribution and not merely to a part of such distribution revrul_83_117 1983_2_cb_98 considers two situations in which a reit’s dividends_paid deduction may be affected by a discount on the reinvestment of dividends in shares of the reit’s stock under a dividend_reinvestment_plan drip under the first plan situation the reit’s shareholders may elect to have cash dividends that would otherwise be distributed to them reinvested in newly issued shares of the reit’s stock the stock acquired by shareholders under this plan is priced pincite percent of its fair_market_value on the distribution date the percent discount approximates the costs that the reit would otherwise incur in issuing new shares under the second plan situation the reit’s shareholders also may have their cash dividends reinvested but the stock acquired is priced at less than percent of its fair_market_value on the distribution date thus the discount exceed sec_5 percent in situation revrul_83_117 holds that the reit is entitled to a dividends_paid deduction for the amount of any distribution made in both cash and discounted stock the plan treats the shareholders impartially by giving them an equal opportunity to reinvest moreover the plan’s discount is relatively small resulting in relatively minor plr-100170-00 differences in the amounts received by shareholders of the same class in situation of revrul_83_117 the plan’s discount is no longer relatively small causing more than relatively minor differences in the amounts received by shareholders of the same class accordingly the dividend in situation is preferential and the reit is not entitled to any dividends_paid deduction if the shares purchased by company’s employees and directors under the esp plan are construed as dividends a sale at d of the fair_market_value would raise the issue of preferential dividends under sec_562 of the code if those dividends were preferential company would be denied a dividends_paid deduction and could fail to satisfy the requirements of sec_857 in revrul_72_296 1972_1_cb_208 a reit adopted a share option plan providing for the sale of its shares to its employees the revenue_ruling holds that options granted under the plan and the beneficial shares issued upon exercise of the options are property transferred in_connection_with_the_performance_of_services within the meaning of sec_83 of the code the adoption of the plan and the grant of options under the plan did not impair or adversely affect the qualification of the reit under sec_856 418_f2d_381 7th cir concerned the tax treatment by a corporation of restricted_stock options offered below market_value to employees the court stated that employee stock_options represent a form of compensation paid to employees in connection with successful present and future business performance employee stock_options are not distributions with respect to stock and are not comparable to non-taxable pro_rata stock_dividends f 2d pincite in 351_us_243 substantially below market_value stock_options were given to employees to provide them with an incentive to promote growth of the company by permitting them to share in its success the stock_options were nontransferable and were contingent on the continued employment of the offerees the court determined that the stock_options were not gifts and stated that when assets are transferred from an employer to an employee to secure better services they are compensation u s pincite the offerings under the esp plan are made to employees in their capacity as employees and such employees may or may not be shareholders thus the discounted price under the esp plan constitutes compensation_for services not a dividend conclusions based upon the information submitted and the representations made we conclude that the sale of stock under the esp plan as described above will not plr-100170-00 constitute a preferential_dividend and the amount of any discount will not affect the calculation of the dividends_paid deduction for purposes of sec_857 further any discount will not otherwise affect the qualification of company as a reit h dividend_reinvestment_plan facts company has adopted a dividend reinvestment and share purchase plan plan the plan contains a dividend and distribution reinvestment provision drip and a cash_option purchase provision copp under the drip company’s eligible electing shareholders and operating partnership’s eligible electing unitholders may have part or all of their periodic distributions automatically reinvested in additional shares of company common_stock under the copp eligible electing shareholders eligible electing unitholders and interested investors may purchase shares of company stock interested investors includes any person who wishes to purchase company shares who does not currently own company stock eligible electing shareholders eligible electing unitholders and interested investors are collectively referred to as participants persons who wish to purchase stock under the copp must submit an authorization form and become enrolled in the plan prior to purchasing shares participation in the plan commences with the next investment date after the enrollment request has been processed by company the investment date is held monthly on one of two dates in months when a cash dividend is paid the investment date is the distribution date of the dividend in months when no dividend is distributed the investment date is on or around the tenth business_day of the month participants may receive company stock directly from the company or receive company shares purchased by the administrator of the plan when participants purchase shares directly from company the cash received by the company pursuant to the drip or the copp proceeds will be reinvested or invested on the investment date when the administrator buys shares on behalf of the participants the proceeds are transferred to the administrator who buys the shares in a privately negotiated transaction or on the open market the proceeds will be paid to the administrator on the investment date and the administrator will use the proceeds to acquire company shares as soon as practicable after the investment date these shares will be distributed to participants at the weighted average purchase_price for the shares including any brokerage commissions paid_by the administrator participants who reinvest dividends through the drip or purchase shares through the copp may receive a discount of up to f on the purchase_price of the shares discount participants who wish to invest more than dollar_figureg at an investment date must obtain a waiver from company upon granting a waiver company may grant a discount to participants who wish to purchase over dollar_figureg in stock on an investment plr-100170-00 date waiver discount the waiver discount will not exceed f of the average of the high and low trading prices of company shares on the investment date in date company commenced a common_stock repurchase plan for up to h shares of stock this plan was expanded to authorize repurchase of up to i shares on date the number of authorized repurchases was further increased to j shares in date on date company was authorized to repurchase an additional h shares of common_stock by date company had repurchased over k shares of common_stock under the repurchase plan the taxpayer has made the following representations in connection with the rulings requested a b c except as described above company has not redeemed any of its outstanding shares of stock during the last three years company has no present plan or intention to redeem any of the shares of stock to be issued under the drip or the copp shares issued under the drip or the copp are not redeemable at the option of any shareholder conclusions based upon the above facts and representations submitted we conclude as follows participants who reinvest dividends through the drip will treat the stock attributable to reinvested dividends as received in a distribution to which sec_301 applies by reason of sec_305 the amount of the distribution will be the fair_market_value of the company stock received on the date of distribution plus any brokerage fee or commission that is paid_by company to acquire stock for the shareholders on the open market sec_301 of the code and b of the income_tax regulations participants in the plan who reinvest dividends in the drip and receive a discount or a waiver discount will be treated as having received a distribution to which sec_301 applies by reason of the application of sec_305 sec_1_305-3 of the regulations the amount of the distribution will be the value of the discount and or waiver discount on the date of distribution sec_1_305-1 participants in the plan who purchase stock in the copp and receive a discount or a waiver discount will be treated as having received a distribution to which sec_301 applies by reason of the application of sec_305 plr-100170-00 sec_1_305-3 of the regulations the amount of the distribution will be the value of the discount and or waiver discount on the date of distribution sec_1_305-1 any participant who acquires shares under the copp when no discount is being offered will not realize a distribution to which sec_301 applies company’s payment of the administrative costs of the drip and the copp will not constitute a distribution to which sec_301 applies the amount of any discount or waiver discount granted by company shall not be considered an administrative cost for purposes of this ruling the redemptions of company stock made pursuant to the common_stock repurchase plan will not result in a sec_305 deemed_distribution to any company shareholders who do not receive a discount or a waiver discount e example dividends_paid by company will not fail to qualify for the dividends_paid deduction under sec_857 sec_858 sec_860 sec_561 and sec_4981 as a result of distributions under the drip and copp aspects of the reinvestment plan to which sec_301 applies provided that the purchase_price of the shares acquired by the participating shareholders is not less than percent of the fair_market_value of the shares determined on the applicable investment date the amount of any brokerage fees or commissions paid_by the administrator on the shareholder’s behalf for the purchase of shares is included in the discount in computing this five percent limitation except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning whether company otherwise qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely acting associate chief_counsel financial institutions products by william e coppersmith chief branch enclosures copy of this letter copy for sec_6110 purposes
